Citation Nr: 9914362	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative osteophyte 
formation of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that in pertinent part, denied 
service connection for degenerative osteophyte formation of 
the right ankle.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current degenerative osteophyte 
formation of the right ankle is the result of a disease or 
injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for degenerative osteophyte 
formation of the right ankle is not well grounded, and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

There is no mention of an injury to or complaints concerning 
the veteran's ankle anywhere in his service medical records.  
On his December 1973 separation examination the veteran's 
feet and lower extremities were normal on clinical 
evaluation.  

Associated with the veteran's file are private medical 
records from 1986 to 1995.  These records show treatment for 
venous thrombosis of the left calf in 1995 but contain no 
reference to right ankle complaints, no history of any ankle 
injury or disability and no findings of ankle abnormality.

The veteran, his wife, his father, and a friend from the 
service have all provided statements in support of the 
veteran's claim.  The veteran submitted two statements that 
were received by the RO in August 1996.  In one statement, 
the veteran reported that he was treated for an ankle injury 
caused by a climbing spike in the service while he "was 
going through pole climbing school."  He stated that he 
still had severe pain, which forced him to take time off from 
his work at a cable communication company.  In the other 
statement, the veteran reported that when he was treated for 
the blood clot in his right leg that the X-ray technician 
told him that he had so much tissue damage in his ankle from 
a previous injury that they had a hard time locating a vein 
to inject dye.  He repeated that his ankle frequently 
"flares up" and that he is forced to take vacation time or 
sick time from his job.  He reported that he wears an ankle 
brace and that he had received therapy for the ankle for 
approximately 10 to 12 years from Herrell's Medical Center in 
Ocala, Florida.  He said that he had attempted to obtain the 
records of his treatment from the medical center, but was 
informed that they were destroyed.

The veteran's father's statement does not mention the 
veteran's ankle.  However, the veteran's wife said in her 
statement, also received by the RO in August 1996, that she 
knew that the veteran hurt his ankle in service and that he 
has had to take time off from work because of ankle pain.  
She further reported that he wears an ankle brace and that he 
has received repeated treatment for the ankle.  A friend of 
the veteran from the service reported that he was with the 
veteran when the veteran injured his ankle.  The friend 
stated that the veteran had extensive damage to his ankle and 
had to be carried to an army hospital for treatment.  He 
further stated that the veteran has had recurring 
difficulties with cysts, acne, and stomach problems since his 
return from Vietnam, but he did not mention the veteran's 
ankle in this context.

After receiving the veteran's statements, the RO contacted 
him later in August 1996 and informed him that he should 
contact the doctors or hospitals that had been treating him 
and submit any information they had that was pertinent to his 
claim.

In October 1996 the veteran underwent a VA joints examination 
of his ankle.  He repeated his history of the accident and 
stated that he wears a brace on occasion.  X-rays revealed a 
minimal degenerative osteophyte formation.  The examiner's 
impression, based on the veteran's reported history, 
examination and x-ray studies, was right ankle soft-tissue 
injury that had healed with no residual sequelae.  The 
examiner also noted that the veteran had mild flexible 
flatfoot deformity that was not related to his injury in 
1973.  Based on this information, the RO denied service 
connection for an osteophyte formation on the right ankle in 
December 1996.

In April 1997 the veteran submitted two more statements in 
support of his claim, again describing his injury and current 
ankle problems, along with another statement from the same 
friend who had previously submitted a statement.  The friend 
also repeated his account of the veteran's injury, and stated 
both that the veteran wore a cast for 6 weeks, and that he 
has had repeated difficulty with the ankle over the years.  

VA outpatient reports from October 1997 reflect that the 
veteran slipped in a hole and injured his right ankle.  He 
complained of chronic right foot pain from ankle to foot, 
which he reported having experienced for two years.  Some 
edema was noted posterior and below the lateral ankle.  The 
diagnosis was probable right ankle sprain.  X-rays revealed 
minimal degenerative spurring in the right ankle, 
specifically along the medial malleolus and the anterior 
tibia.  

II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1137 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1997); 
38 C.F.R. § 3.307 and 3.309 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a degenerative osteophyte 
formation, or arthritis, of the right ankle.  Therefore, the 
Board finds that there is sufficient medical evidence of a 
current disability, and the first element of a well-grounded 
claim has been satisfied.

The veteran and his friend have stated on several occasions 
that the veteran injured his ankle while inservice.  
Therefore, the Board finds that there is sufficient lay 
evidence of incurrence of a disease/injury during service, 
and the second element of a well-grounded claim has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  Initially, it is 
noted that degerative osteophyte formation, or arthritis, was 
first shown in 1996, more than 22 years after service.  
However, he has reported having pain, weakness, and 
instability in his right ankle since active service, and 
there are also several statements from a friend and relatives 
of the veteran to the effect that he had ankle problems since 
service.  Presuming this history to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability, i.e., degenerative osteophyte formation of the 
right ankle, and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe.  Continuity 
of symptomatology had therefore been established even if the 
record did not contain service medical records showing 
treatment in service for a back problem).  Medical expertise 
is still required to relate present disability etiologically 
to the veteran's inservice injury and post-service symptoms.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current ankle problems to any inservice finding or event or 
to the inservice injury post-service symptomatology.  Rather, 
the VA examiner specifically stated in the 1996 examination 
that the inservice right ankle had healed without sequelae.  
Thus, there is no medical evidence tending to show that any 
injury in service represented anything other than an acute 
and transitory condition.

Because no medical evidence has been presented or secured to 
render plausible a claim that the degenerative osteophyte 
formation of the right ankle first diagnosed in 1996 had its 
onset in service, or is the result of or related to any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claim for service connection for a degenerative osteophyte 
formation of the right ankle.  The Board recognizes that the 
veteran has claimed that he was treated at Martin Hospital at 
Fort Benning Georgia for an ankle injury and that records of 
such treatment are not contained in the veteran's service 
medical records.  However, even if those records exist, 
additional evidence of an inservice injury will not well 
ground the veteran's claim.  Those records cannot establish 
the nexus between the veteran's inservice injury and his 
current symptomatology.  Moreover, the Board also recognizes 
that the veteran has alleged that he had some private 
treatment at Herrel's Medical Center.  Those records are not 
associated with the veteran's file.  However, the veteran was 
told of the need to secure this records in a letter from the 
RO in August 1996.  Moreover, he stated that he attempted to 
obtain those records and was told that they were destroyed.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for degenerative osteophyte formation of 
the right ankle is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

